Citation Nr: 1758522	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 10-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, right foot, to include as secondary to in-service exposure to herbicides.

 2. Entitlement to service connection for peripheral neuropathy, left foot, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA. The claims are now before the RO in Phoenix, AZ.

In March 2012, the Veteran testified at a hearing held at the RO in Phoenix, AZ before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The case was most recently before the Board in May 2017. As discussed below, the appeal must be remanded for additional development on an issue presented. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was previously represented by Disabled American Veterans, but in December 2017, the Board received a VA Form 21-22a appointing Robert V. Chisholm as the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim for peripheral neuropathy of the feet. The Veteran contends that he first began experiencing symptoms of neuropathy of the feet while serving on active duty in Vietnam.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2017; however, the opinion rendered by the examiner is inadequate. The examiner who provided the July 2017 supplemental opinion did discuss the Veteran's lay statements from the records available during the March 2016 VA examination. However, in May 2017, additional pertinent medical records were added to the file, that were not available to the examiner during the March 2016 VA examination. In the Board's last remand, the RO was instructed to send the claims file to the examiner with copies of all pertinent files. While the July 2017 opinion provider refers to having reviewed the record, there was no discussion of the Veteran's June 2010 statements that he believes his peripheral neuropathy started while in Vietnam, or the June 2010 neurology consultation report where the neurologist appeared to question if the Veteran's peripheral neuropathy had more of a medical etiology than a musculoskeletal etiology. 

As the VA examiner did not provide an adequate medical opinion, there has not been compliance with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). A new opinion must be obtained to clarify these issues. Additionally, since the case is being remanded, the RO should once again attempt to obtain the Veteran's medical treatment records from St. Joseph's Hospital that contain records pertaining to the Veteran's 2010 electromyography (EMG). Although, the Veteran was unresponsive to the previous request, the Veteran's representative appears to have been in contact with the Veteran and may be of assistance in obtaining the necessary information and any required releases for these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for peripheral neuropathy, to include St. Joseph's Hospital. After securing the necessary release, take all appropriate action to obtain any records not previously associated with the claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination with a qualified medical professional, other than the examiner who provided the July 2017 examination, if possible, to provide an opinion as to the nature and likely etiology of the Veteran's peripheral neuropathy of the feet. 

The claims file, including this remand and copies of all pertinent records, should be made available to the examiner for review. After reviewing the record, the examiner should answer the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran had early-onset peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam?

In answering this question, the examiner should consider the Veteran's lay statements of experiencing numbness in his feet during service.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current peripheral neuropathy was incurred in or is otherwise related to military service? 

In answering this question, the examiner should consider, and discuss as necessary, (i) the Veteran's lay statements of experiencing numbness in his feet during service, and; (ii) the June 2010 VA neurology consultation where the examiner appeared to suggest the Veteran's foot symptoms may be musculoskeletal (the Veteran recalled having numbness due to long walking and/or boots).

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




